Citation Nr: 0739591	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for bronchitis and 
restrictive defect, to include as due to exposure to an 
herbicide agent.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from January 2003 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO) which denied the benefits 
sought on appeal.  

The veteran testified at a May 2007 video conference hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and has not been 
established to be causally or etiologically related to 
service or to service-connected diabetes mellitus.

2. Bronchitis and restrictive defect are not etiologically 
related to active service.  

3.  A skin disorder was not manifested during service, and is 
not shown to be etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated , and is not proximately due to, the result of, or 
aggravated by, a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  Bronchitis and restrictive defect were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In July 2002, September 2002 and May 2006 letters, VA 
informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  The May 2006 VCAA 
notice letter addressed the veteran's claim for service 
connection for a skin disability. 

A March 2006 letter provided the veteran with additional 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

VA and private treatment records, Social Security 
Administration (SSA) records, VA examinations, and a Board 
hearing transcript have been associated with the claims file.  
The veteran's service medical records are unavailable.  An 
April 2002 response from the National Personnel Records 
Center (NPRC) indicates that after an extensive and thorough 
search for the veteran's service medical records, they 
determined that such records either do not exist, that NPRC 
does not have them or that further efforts to locate them at 
NPRC would be futile.  

VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.




B.  Law and Analysis

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).   

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2007). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran has claimed in various lay statements that he has 
hypertension, bronchitis and restrictive defect, and a skin 
disorder secondary to Agent Orange exposure in service.  The 
veteran's form DD-214 shows that he had service in Vietnam 
from February 1970 to March 1971; thus, he is presumed to 
have been exposed to an herbicide agent during service.  

VA and private treatment records show that the veteran has 
been diagnosed with hypertension, bronchitis and restrictive 
defect, and he has had various skin diagnoses which include 
tinea cruris, uticaria, seborrheic dermatitis, and 
folliculitis.  (See VA Treatment Records dated from 1973 to 
1985 and from 2002 to 2006; Private Treatment Records dated 
from 1991 to 2004; and SSA Medical Records dated from 1993 to 
1998.)  As the veteran's claimed disabilities are not 
included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  Even though presumptive service 
connection is not warranted, the veteran is not precluded 
from establishing service connection for a diagnosed 
disability with proof of direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

As noted above, the veteran's service medical records are not 
available for review in this case.  Thus, the Board has based 
its decision on the available evidence of record.  

1.  Bronchitis and Restrictive Defect

The earliest diagnosis of bronchitis of record was in April 
1991.  (See SSA Medical Records dated from 1993 to 1998.)  
The record shows that the veteran has been diagnosed with 
bronchitis on multiple occasions between 1992 and 2006.  (See 
VA Treatment Records dated from 2002 to 2006; Private 
Treatment Records dated from 1991 to 2004; and SSA Medical 
Records dated from 1993 to 1998.)  More recent VA pulmonary 
function testing shows that the veteran has restrictive 
defect.  (See VA Treatment Record dated in April 2002 and 
September 2005.)

Bronchitis and restrictive defect, however, are not shown by 
competent medical evidence to have been incurred in service.  
The earliest evidence of bronchitis was in 1991, 20 years 
after the veteran's separation from service.  The medical 
evidence of record does not relate any recurrent bronchitis 
or restrictive defect to service, and does not relate 
bronchitis or restrictive defect to in-service exposure to an 
herbicide agent.  As such, the Board finds that service 
connection for bronchitis and restrictive defect is not 
warranted.  

2.  Hypertension

The veteran has also contended that his current hypertension 
is secondary to service-connected diabetes mellitus.  
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a).  The 
Board notes that VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, effective on October 
10, 2006.  The intent was to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (CAVC) decision that clarified 
the circumstances under which a veteran may be compensated 
for an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310.  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

VA and private treatment records show that the veteran has a 
current diagnosis of hypertension. (See VA Treatment Records 
dated from 2002 to 2006; Private Treatment Records dated from 
1995 to 2004; and SSA Medical Records dated from 1993 to 
1998.)  The earliest diagnosis of hypertension of record was 
in March 1995.  (See SSA Medical Records dated from 1993 to 
1998.)  

During a January 2002 VA examination, the examiner noted that 
the veteran was diagnosed with hypertension in 1995.  The 
veteran reported that he was hospitalized twice for 
uncontrolled hypertension.  He was being treated with Norvasc 
at the time of the examination with no side effects from the 
medication.  The examiner diagnosed the veteran with poorly 
controlled hypertension.  The examiner noted that the veteran 
was diagnosed with diabetes at the same time as his 
hypertension.  The examiner stated that diabetes can only 
cause hypertension when the diabetes is associated with renal 
failure.  There was no evidence of renal failure on 
examination.  The examiner concluded that the veteran's 
hypertension was independent from his diabetes.  

Hypertension is not shown to be incurred in service.  The 
earliest evidence of diagnosed hypertension was in 1995, 24 
years after the veteran's separation from service.  
Hypertension was not incurred within one year of separation 
from service.  The medical evidence of record does not relate 
the veteran's current hypertension to service, or to in-
service exposure to an herbicide agent.  Finally, a January 
2002 VA examiner opined that the veteran's hypertension was 
independent form his service-connected diabetes.  Therefore, 
the Board finds that service connection for hypertension is 
not warranted.  

3.  A Skin Disorder

VA and private treatment records show that the veteran has 
had various skin diagnoses which include tinea cruris, 
chronic uticaria, seborrheic dermatitis, and folliculitis. 
(See VA Treatment Records dated from 1973 to 1985 and from 
2002 to 2006; Private Treatment Records dated from 1991 to 
2004; and SSA Medical Records dated from 1993 to 1998.)  

Private treatment records show that the veteran was seen for 
a scaly condition of the scalp in April 1983.  He was 
diagnosed with seborrheic dermatitis.  A July 1974 shows that 
the veteran complained of having an itchy scalp for years.  
He was again diagnosed with seborrheic dermatitis.  In 
October 1974, the veteran gave a 2 1/2 year history of scalp 
problems.  An August 1985 note reflects a chronic scalp rash 
with infections.  In December 1991 the veteran was diagnosed 
with folliculitis of the scalp and pseudofolliculitis of the 
face.  He had a diagnosis of chronic uticaria in April 2004.  
More recent VA treatment records, dated from 2005 to 2006, 
show that the veteran has been seen for a fungal infection 
around the groin.  He was diagnosed with tinea cruris.  In 
his January 2007 substantive appeal, the veteran indicated 
that the onset of his skin disorder was one year after his 
discharge from service.  

The record reflects past diagnoses of seborrheic dermatitis 
and folliculitis of the scalp, and chronic uticaria.  
However, medical evidence of record does not indicate that 
seborrheic dermatitis, folliculitis, and chronic uticaria 
were related to service, and more recent medical evidence 
does not reflect a current diagnosis of seborrheic 
dermatitis, folliculitis, or uticaria.  

VA treatment records reflect a current diagnosis of tinea 
cruris.  Tinea cruris, however, was not incurred in service.  
The earliest diagnosis of tinea cruris of record was in 2005 
and medical evidence of record does not relate tinea cruris 
to service or in-service exposure to an herbicide agent.  

The veteran does not have a current skin disorder that was 
incurred in service and no nexus has been established between 
a currently diagnosed skin disorder and the veteran's 
military service.  Therefore, the Board finds that service 
connection for a skin disorder is not warranted.  

C.  Conclusion

In making this determination, the Board has also considered 
the veteran's own statements in support of his claims.  The 
Board also notes that the veteran submitted information on 
Agent Orange from an internet website.  This information, 
however, does it address the facts of this particular case 
and cannot be considered as competent evidence which 
addresses the etiology of the veteran's claimed disabilities.  
See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Where the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

Although the veteran has current diagnoses of bronchitis and 
restrictive defect, hypertension, and tinea cruris, the most 
competent evidence of record does not show that such 
disabilities were incurred or aggravated in service.  
Hypertension did not manifest within a year following the 
veteran's Vietnam service.  Hypertension is not shown to be 
secondary to a service-connected disability.  Finally, no 
nexus has been established between the veteran's claimed 
disabilities and his military service, or to in-service 
exposure to an herbicide agent.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has bronchitis and restrictive 
defect, hypertension, and a skin disorder etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for bronchitis and restrictive defect is 
denied.

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

The veteran is service connected for diabetes mellitus; 
peripheral neuropathy of the left lower extremity; peripheral 
neuropathy of the right lower extremity; peripheral 
neuropathy of the left upper extremity; and peripheral 
neuropathy of the right upper extremity.  He has an overall 
combined evaluation of 60 percent.  The record shows that the 
veteran also has a number of nonservice-connected physical 
and psychiatric disabilities.  

The veteran has contended that he is unemployable due to the 
cumulative effect of his various service-connected 
disabilities.  During the veteran's May 2007 Board hearing, 
the veteran's representative requested extraschedular 
consideration for the veteran's TDIU.  In this regard, the 
Board notes that TDIU may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability rated at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is 
rated at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For this purpose, the 
following will be considered as one disability: disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the veteran's 
service-connected disabilities which combine to a 60 percent 
disability evaluation result from common etiology, diabetes 
mellitus.  

The Board notes the veteran has been awarded Social Security 
Administration disability benefits and was found to be 
disabled since February 1994.  Medical evidence at that time 
established that the veteran suffered from back pain, right 
lower extremity pain, neck pain, hypertension, diabetes 
mellitus, and rhinitis.  Although SSA determinations 
regarding disability may be relevant in VA disability 
determinations, they are not binding on the VA.  See Pierce 
v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished 
decision).

In an April 1996 letter, Dr. B.L. opined that the veteran was 
totally disabled from all work because of his anxiety and 
depression.  Dr. J.L. provided a March 2006 opinion stating 
that the veteran was 100 percent disabled as he has had 
multiple spine operations, and he also suffered from diabetic 
neuropathy which was quite severe, along with osteoarthritis 
throughout his spine.  Dr. C.M.J. stated that the veteran had 
multiple medical problems including diabetes, hypertension, 
cervical spinal disc disease, and diffuse osteoarthritis.  
His diabetes was complicated by neuropathy.  He had had 
multiple spinal surgeries because of cervical disc disease 
complicated by pain, weakness, and numbness of the upper 
extremities.  He opined that the veteran was 100 percent 
disabled on the basis of his multiple medical problems and 
their complications.

Although medical opinions indicate that the veteran is 
currently disabled due to his various physical and 
psychological disabilities, it is unclear whether the 
veteran's current service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  As such, the Board finds that VA examination is 
necessary to address whether the veteran is able to work in 
light of the effect of his current service-connected 
disabilities.  In adjudicating a claim for TDIU, VA may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  VA has a duty to supplement the 
record by obtaining an examination, which includes an opinion 
as to what, if any, affect the veteran's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297; see also Beaty, 6 Vet. App. at 538.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities (to include 
diabetes mellitus; peripheral neuropathy 
of the left lower extremity; peripheral 
neuropathy of the right lower extremity; 
peripheral neuropathy of the left upper 
extremity; and peripheral neuropathy of 
the right upper extremity) would prevent 
him from obtaining and maintaining 
substantially gainful employment.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner prior to examination.  A 
complete rationale for all opinions and 
conclusions should be provided.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


